 



Exhibit 10.2
EXECUTION COPY
REAFFIRMATION
          REAFFIRMATION, dated as of April 24, 2006 (this “Reaffirmation”), with
respect to the Second Amended and Restated Guarantee and Collateral Agreement,
dated as of December 13, 2005 (the “Guarantee and Collateral Agreement”), made
by R.H. Donnelley Corporation, a Delaware corporation (“Holdings”), R.H.
Donnelley Inc., a Delaware corporation and a wholly owned subsidiary of Holdings
(the “Borrower”) and certain subsidiaries of the Borrower in favor of Deutsche
Bank Trust Company Americas, as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, Holdings, the Borrower, the lenders parties thereto, the
Syndication Agent, the Co-Documentation Agents and the Lead Arrangers named
therein and the Administrative Agent are parties to the Second Amended and
Restated Credit Agreement, dated as of December 13, 2005 (the “Existing Credit
Agreement”);
          WHEREAS, concurrently with the execution of this Reaffirmation, the
Existing Credit Agreement will be amended by that certain First Amendment, dated
as of April 24, 2006 (the “First Amendment”), which, among other things, shall
provide for (i) a new tranche of term loans in an aggregate principal amount of
$323,426,647.62 (the “Tranche A-4 Term Loans”), the proceeds of which will be
utilized, together with the proceeds of the Tranche D-2 Term Loans (as defined
below), to refinance the currently outstanding Tranche A-2 Term Loans and
Tranche A-3 Term Loans, (ii) a new tranche of term loans in an aggregate
principal amount of $1,422,032,204.12 (the “Tranche D-2 Term Loans”), the
proceeds of which will be utilized, together with the proceeds of the Tranche
A-4 Term Loans, to refinance the currently outstanding Tranche D Term Loans,
(iii) the establishment of new commitments to make Revolving Loans, and to
acquire participations in Letters of Credit and Swingline Loans under the Credit
Agreement, which will replace all existing Revolving Commitments and (iv) new
revolving loans thereunder, the proceeds of which will be utilized to refinance
the currently outstanding Revolving Loans;
          WHEREAS, pursuant to the Existing Credit Agreement, as amended by the
First Amendment (the “Amended Credit Agreement”), the New Lenders (as defined in
the First Amendment) and the Tranche D-1 Term Lenders will make or maintain
Loans to, and the Issuing Lender will issue Letters of Credit from time to time
for the account of, the Borrower;
          WHEREAS, each Subsidiary of the Borrower that is a party hereto
(collectively, together with Holdings and the Borrower, the “Confirming
Parties”) has guaranteed the Borrower Credit Agreement Obligations (as defined
in the Guarantee and Collateral Agreement);
          WHEREAS, as collateral security for the Secured Obligations (as
defined in the Guarantee and Collateral Agreement), each Confirming Party has
granted to the Administrative Agent, for the ratable benefit of the Lenders, a
security interest in the Collateral referred to in the Guarantee and Collateral
Agreement;
          WHEREAS, all of the liabilities and obligations of the Borrower under
the Existing Credit Agreement are being continued in full force and effect,
unpaid and undischarged



--------------------------------------------------------------------------------



 



2

(except to the extent expressly provided in the First Amendment) pursuant to the
First Amendment;
          WHEREAS, each Confirming Party is a party to the Guarantee and
Collateral Agreement and hereby wishes to confirm that all of its liabilities
and obligations, and Liens and security interests created, under the Guarantee
and Collateral Agreement remain in full force and effect after giving effect to
the First Amendment; and
          WHEREAS, it is a condition precedent to the effectiveness of the First
Amendment that the parties hereto shall have executed and delivered this
Reaffirmation to the Administrative Agent for the ratable benefit of the
Lenders;
          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the First Amendment and to
induce the Lenders to make or maintain extensions of credit thereunder, each
Confirming Party hereby agrees with the Administrative Agent, for the ratable
benefit of the Lenders, as follows:
          1. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings assigned to them in the Amended Credit
Agreement.
          2. Each Confirming Party hereby consents to the execution and delivery
of, and the amendment of the Existing Credit Agreement pursuant to, the First
Amendment. Each Confirming Party hereby agrees that each reference to the
“Credit Agreement” in the Guarantee and Collateral Agreement shall be deemed to
be a reference to the Existing Credit Agreement as amended by the First
Amendment.
          3. Each Confirming Party hereby agrees that:
          (a) all of its obligations and liabilities under the Guarantee and
Collateral Agreement remain in full force and effect on a continuous basis after
giving effect to the First Amendment;
          (b) all of the Liens and security interests created and arising under
the Guarantee and Collateral Agreement remain in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, and having the
same perfected status and priority as existed prior to the effectiveness of the
First Amendment, after giving effect to the First Amendment, as collateral
security for the Secured Obligations (as defined in the Guarantee and Collateral
Agreement);
          (c) all of the obligations and liabilities of the Borrower under the
Existing Credit Agreement (i) are continued in full force and effect on a
continuous basis, unpaid and undischarged (except to the extent expressly
provided in the First Amendment), pursuant to the Amended Credit Agreement and
(ii) constitute the same obligations and liabilities under the Amended Credit
Agreement (except to the extent expressly provided in the First Amendment); and
          (d) this Reaffirmation is being executed and delivered at the request
of the Lenders and shall not imply or require that any consent of such
Confirming Parties is needed in



--------------------------------------------------------------------------------



 



3

connection with any future amendments or waivers of the Credit Agreement or any
other Loan Documents or any additional borrowings thereunder.
          4. Each of the representations and warranties made by any Confirming
Party in the Guarantee and Collateral Agreement is true and correct in all
material respects on and as of the date hereof (unless such representations
expressly relate to an earlier date, in which case they were true and correct in
all material respects on and as of such earlier date).
          5. Each Confirming Party agrees that it shall take any action
reasonably requested by the Administrative Agent in order to confirm or effect
the intent of this Reaffirmation.
          6. This Reaffirmation shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
          7. This Reaffirmation may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
[Balance of Page Intentionally Blank]



--------------------------------------------------------------------------------



 



4

          IN WITNESS WHEREOF, the undersigned have caused this Reaffirmation to
be executed and delivered by a duly authorized officer on the date first above
written.

            R.H. DONNELLEY CORPORATION
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush         Title:  
Senior Vice President, General Counsel and Corporate Secretary     

            R.H. DONNELLEY INC.
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Vice President, General Counsel and Corporate Secretary     

            R.H. DONNELLEY APIL, INC.
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Vice President and Assistant Secretary     

            R.H. DONNELLEY PUBLISHING & ADVERTISING, INC.
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Vice President and Corporate Secretary     

            GET DIGITAL SMART.COM, INC.
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Vice President, General Counsel and Corporate Secretary     

Signature Page to Reaffirmation Agreement



--------------------------------------------------------------------------------



 



4

            R.H. DONNELLEY PUBLISHING & ADVERTISING OF
ILLINOIS PARTNERSHIP
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Vice President and Secretary     

            DONTECH II PARTNERSHIP
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Vice President and Secretary     

            DONTECH HOLDINGS, LLC
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Vice President and Secretary     

            R.H. DONNELLEY PUBLISHING & ADVERTISING OF
ILLINOIS HOLDINGS, LLC
      By:   /s/ Robert J. Bush         Name:   Robert J. Bush        Title:  
Vice President and Secretary     

Signature Page to Reaffirmation Agreement

 